                                           Case 3:20-mc-80157-JCS Document 4 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE JULIE CHUNG,
                                   7                                                       Case No. 20-mc-80157-JCS
                                                        Petitioner,
                                   8                                                       ORDER TO SHOW CAUSE WHY
                                                                                           REQUEST FOR ORDER TO MODIFY
                                   9                                                       BIRTHDATE SHOULD NOT BE
                                                                                           GRANTED
                                  10

                                  11

                                  12          On September 17, 2020, Petitioner Julie Chung filed a Petition for Amendment of
Northern District of California
 United States District Court




                                  13   Naturalization Certificate. Chung asks the Court to correct the year of birth on her Naturalization

                                  14   Certificate, from July 17, 1962 to August 28, 1959. The United States Customs and Immigration

                                  15   Service (“USCIS”) is HEREBYORDERED TO SHOW CAUSE why the Petition should not be

                                  16   granted. USCIS’s response to this Order to Show Cause shall be filed no later than November 13,

                                  17   2020. Petitioner may file a reply by no later than December 18, 2020. It is FURTHER ORDERED

                                  18   that Chung shall serve a copy of this Order on USCIS by no later than October 16, 2020 and shall

                                  19   file proof of such service with the Court.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 8, 2020

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
